El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el presente recurso nos corresponde determinar si en una investigación gubernamental donde se le requiere a una institución financiera información referente al para-dero de cheques emitidos por el Estado, es necesario noti-ficar al dueño de la cuenta bancaria sobre la intervención gubernamental cuando la investigación aún no está cen-trada en una persona específica, a la luz de la doctrina esbozada en RDT Const. Corp v. Contralor I, 141 D.P.R. 424 (1996). Por entender que la doctrina esbozada por este Tribunal en dicho caso no se extiende a la situación en el *374caso de autos, revocamos en parte la sentencia del Tribunal de Circuito de Apelaciones.
HH
Linda V. Suazo Vázquez y José N. Loubriel Serrano fue-ron acusados por apropiación ilegal agravada de fondos pú-blicos (Art. 166(a) del Código Penal, 33 L.P.R.A. see. 4272(a)), y posesión y traspaso de documentos falsificados (Art. 272 del referido código, 33 L.P.R.A. see. 4592). La in-vestigación que culminó con estas acusaciones comenzó como producto de unos hallazgos de la Policía en el allana-miento del hogar de Miguel Astacio Burns (en adelante Astacio). Dicha intervención se llevó a cabo al amparo de una orden de registro y allanamiento expedida por autori-dad judicial y dirigida contra su residencia. En ella, se or-denó la ocupación de sustancias controladas, armas, com-putadoras, celulares, listado de números celulares, sus combinaciones, accesorios y otro material relacionado con la interferencia fraudulenta de líneas celulares.
Al realizar el allanamiento del hogar de Astacio, quien era empleado del Departamento de Hacienda (en adelante Hacienda), la Policía encontró además unos documentos relacionados con Hacienda, tales como planillas de contri-bución sobre ingresos y sesenta y nueve comprobantes de retención. Estos documentos fueron ocupados y entregados por la Policía a Hacienda quien, a su vez, comenzó una investigación independiente al respecto.
Como producto de esta investigación, se descubrió que los comprobantes fueron cumplimentados en su totalidad con información falsa, tanto la información personal, los ingresos reportados, así como los lugares de trabajo mencionados. Se descubrió, además, que utilizando esa in-formación falsa se sometieron a Hacienda planillas de con-tribución sobre ingresos en las que se reclamaba reintegro *375de contribuciones retenidas, los cuales Hacienda pagó sin verificar la veracidad de la información sometida.
Luego de cerciorarse de la falsedad de la información contenida en las planillas y de que, como producto de estas planillas falsas, Hacienda había emitido cheques a nombre de estas personas que resultaron inexistentes, ésta dirigió el foco de su investigación a descubrir el paradero de esos cheques y la indebida apropiación de fondos públicos.
Como punto de partida, Hacienda se concentró en los cheques emitidos por dicha agencia como producto de la presentación de las planillas falsas. Luego de descubrir que las personas a las cuales se les había emitido esos che-ques no existían, dirigieron su atención a la poca informa-ción contenida por el endoso de los cheques. Al examinar los cheques cancelados, Hacienda pudo constatar que no todos los cheques tenían endoso, y que en aquellos que es-taban firmados, el endoso era ilegible. Otros contenían so-lamente el número de cuenta sin nombre alguno, o un nú-mero de codificación bancaria, el cual sólo tiene significado para la entidad financiera. En algunos de los cheques donde el endoso era legible, había dos nombres: el de la persona a la cual estaba dirigida el cheque —persona que Hacienda ya había descubierto que no existía— y el de Linda V. Suazo Vázquez. Partiendo de la premisa de que esta segunda firma también pertenecía a una persona fic-ticia, Hacienda dirigió su atención a los números de iden-tificación provistos por las instituciones financieras que surgían del endoso de los cheques cancelados.
Por no conocer la identidad de los aquí acusados y bajo la premisa de que el nombre de la aquí acusada era otro de los nombres ficticios utilizados, Hacienda emitió sendos “requerimientos legales” en donde le solicitó a los dos ban-cos que habían procesado los cheques, la información refe-rente al número de cuenta en donde habían sido depositados. Se les requirió, además del número de cuenta en donde habían sido depositados esos cheques, informa-*376ción relacionada con esas cuentas bancarias, tales como las hojas de depósito, las solicitudes de aperturas de cuentas bancarias y las tarjetas de firmas e identificación de las personas. Por último, se les requirió información sobre to-das las transacciones relacionadas con las cuentas banca-rias en donde habían sido depositados dichos cheques.
Al obtener la información sometida por los bancos que, entre otras cosas, incluía los estados de cuenta mensuales para los meses de marzo a julio de 1998, en el caso de José N. Loubriel Serrano, y los meses de julio y agosto de 1997, en el caso de la coacusada Linda V. Suazo Vázquez, en los cuales se reflejaba información referente a otros depósitos e ingresos no relacionados con los cargos aquí imputados, Hacienda conoce, por primera vez, la identidad de los acusados. Es entonces cuando el Ministerio Público somete cargos en contra de José N. Loubriel Serrano y Linda V. Suazo Vázquez, por seis y nueve cargos, respectivamente, de apropiación ilegal de fondos públicos y de posesión y traspaso de documentos falsificados; esto por poseer y circular como genuinos unos cheques emitidos por Hacienda a favor de personas distintas a los acusados.
Estando el caso pendiente para juicio, la defensa pre-sentó una moción de supresión de evidencia donde solicitó del tribunal, en primer lugar, la supresión de todos los do-cumentos obtenidos como producto del allanamiento en el hogar de Astacio. Con relación a estos documentos, la de-fensa argumentó que no estaban descritos en la orden de allanamiento ni fueron posteriormente incluidos en el in-ventario producto de dicho allanamiento. El Tribunal de Primera Instancia declaró la moción no ha lugar por enten-der que los acusados no tenían ninguna expectativa legí-tima de intimidad en el hogar de Astacio por no tener in-terés propietario ni posesorio, ni residir u hospedarse en él. Esta determinación del tribunal de instancia no fue re-*377currida ni ante el Tribunal de Circuito de Apelaciones ni ante este Tribunal por parte de los acusados.
La defensa solicitó, además, la supresión de toda la evi-dencia obtenida por Hacienda como producto del “requeri-miento legal” dirigido a las dos instituciones financieras en donde se habían depositado los cheques. Esta vez, el Tribunal de Primera Instancia ordenó la supresión de dichos documentos por entender que la falta de notificación a los afectados de tal requerimiento violentó la doctrina esbo-zada en RDT Const. Corp. v. Contralor I, supra. Esta doc-trina le exige a toda entidad gubernamental que, al am-paro de su facultad de emitir subpoena duces tecum, le requiera a una persona información en su posesión sobre la cual un tercero tiene una expectativa razonable de intimi-dad, le notifique al afectado de dicho requerimiento, como garantía de la protección en contra de registros y allana-mientos irrazonables consagrada en la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1. Oportuna-mente, el Procurador General (en edelante Procurador) acudió al Tribunal de Circuito de Apelaciones, quien con-firmó la determinación del tribunal inferior por entender que el requerimiento hecho a los bancos no había sido no-tificado conforme a derecho y, por lo tanto, procedía la supresión.
Inconforme, acude ante nos el Procurador para solicitar la revisión de la determinación del Tribunal de Circuito de Apelaciones. El Procurador alega que en las circunstancias particulares de este caso, donde la investigación no iba dirigida en contra de los acusados, sino que iba dirigida a localizar el paradero de unos cheques emitidos por Hacienda, la doctrina esbozada por este tribunal en RDT Const. Corp v. Contralor I, supra, no es de aplicación. Sos-tiene además el Procurador, que los hechos en el caso de marras son claramente distinguibles de los hechos que pro-dujeron la doctrina de RDT Const. Corp., supra, pues en el caso de autos, a diferencia del mencionado caso, la investí-*378gación no iba dirigida a la cuenta bancaria de una persona en particular. En este caso, la investigación giraba en torno a unos documentos y no en torno a un individuo.
Por último, argumenta el Procurador que el criterio rector en el análisis de la situación en este caso debe ser el de la razonabilidad de la intervención gubernamental a la luz de la totalidad de las circunstancias.
Por su parte, la defensa argumenta que el requeri-miento realizado por Hacienda sin previa notificación a los acusados era una violación a la doctrina esbozada en RDT Const, v. Contralor I, supra, en contravención con la cláu-sula que protege contra registros y allanamientos irrazo-nables de nuestra Constitución, por lo que, por mandato constitucional tenía que ser suprimida. Sostiene, además, que Hacienda tenía en su poder suficiente documenta-ción(1) —antes de obtener la información provista por los bancos— para identificar a los acusados y notificarles del requerimiento o, al menos, proceder ante un magistrado y obtener una orden judicial, y así no violentar el derecho a la intimidad de los acusados protegido por la cláusula en contra de registros y allanamientos irrazonables recogida en el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado, supra, y su contraparte federal, la Cuarta En-mienda de la Constitución federal.(2)
Luego de expedir el auto solicitado y examinar las com-parecencias de las partes, resolvemos.
hH
El derecho a la intimidad del individuo está protegido por varias disposiciones de nuestra Constitución. *379Entre ellas se encuentra el citado Art. II, Sec. 10, el cual protege al individuo en contra de intervenciones irrazona-bles, por parte del Estado, con su persona o sus pertenencias.
Esta disposición constitucional provee a las personas una protección en contra de los ataques abusivos, regis-tros, incautaciones y allanamientos irrazonables. Su pro-pósito es proteger el derecho a la intimidad y dignidad del individuo frente a actuaciones arbitrarias e irrazonables del Estado. Pueblo v. Yip Berrios, 142 D.P.R. 386 (1997); Pueblo v. Santiago Alicea, supra; Pueblo v. Ramos Santos, 132 D.P.R. 363.
Es menester recordar que esta protección no opera automáticamente por el mero hecho de que ocurra una intervención estatal con un individuo. Sabido es que la garantía constitucional protege fundamentalmente a la persona y no a los lugares, y para que esta garantía se active es necesario determinar si existe un interés personal del individuo sobre el lugar u objeto allanado, incautado o registrado de modo que exista una expectativa razonable de intimidad. Es esta expectativa razonable de intimidad la que es protegida por la disposición constitucional. En otras palabras, para que se entienda que hay la protección constitucional, la intervención por parte del Estado tiene que ser con el individuo y afectar una expectativa legítima de intimidad de éste. Por esto, si estamos ante la intervención del Estado con el individuo, hay que determinar si la persona, en efecto, tiene el derecho de abrigar la expectativa de que su intimidad sea respetada para que entonces sea acreedor de la protección constitucional. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983); Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979). En resumen, un ciudadano puede invocar la protección constitucional cuando, con relación a la acción por parte de los funcionarios del Estado, sufrió una violación a su expectativa razonable a la intimidad. E.L. Chiesa Aponte, Derecho *380procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1991, Vol. I, pág. 345. La consecuencia de una violación a esta protección constitucional es la supresión de toda evidencia producto de una intervención irrazonable por parte del Estado con el derecho a la intimidad del individuo.
Nuestra Constitución exige que toda intervención del Estado con el derecho a la intimidad del individuo sea autorizada por un magistrado mediante la expedición de una orden judicial basada en causa probable. Const. E.L.A., supra. Es un principio firmemente establecido que cualquier registro, allanamiento o incautación realizado sin previa orden judicial se presume irrazonable y, por ende, inválido. Esto no significa que automáticamente la evidencia obtenida en dicha intervención es inadmisible. La falta de una orden judicial simplemente activa una presunción de irrazonabilidad de la intervención. La orden tiene el efecto de cambiar el peso de la prueba al Ministerio Público, quien entonces tiene que rebatir la presunción demostrando que la actuación gubernamental fue razonable, a la luz de las circunstancias particulares del caso, justificando de esa forma de que se prescinda de la orden judicial. Pueblo v. Santiago Alicea I, supra; Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Malavé González, 120 D.P.R. 470 (1988).
Por otro lado, esta Curia ha resuelto que en aquellos casos en que instituciones gubernamentales tengan el poder para compeler a personas a suministrar información sobre la cual terceros puedan abrigar un derecho a la intimidad tienen, necesariamente, que notificar al agraviado o, en la alternativa, exigir los documentos a través de una orden judicial. RDT Const. Corp. v. Contralor I, supra; RDT Const. Corp. v. Contralor II, 141 D.P.R. 861 (1996).
Tanto la notificación como la orden judicial garantizan que en algún momento intervendrá un magistrado que ve-*381lará por la razonabilidad de la intromisión gubernamental con el derecho a la intimidad de las personas.
A la luz de la normativa expuesta, pasemos a discutir la situación que tenemos ante nos.
HH HH I — (
La controversia en el caso de autos estriba en la deter-minación de si la actuación de Hacienda al requerir, sin notificación, una información relacionada a unas cuentas de personas indeterminadas, donde se habían depositado fondos públicos obtenidos ilegalmente, está en conflicto con la doctrina esbozada en RDT Const. Corp. v. Contralor I, supra, y la protección constitucional en contra de registros y allanamientos irrazonables contenida en el Art. II, Sec. 10 de nuestra Constitución, supra.
En el caso de autos, la controversia gira en torno a la validez de un “requerimiento legal” en el que se pedía una información referente a unas cuentas bancarias. En él, Hacienda exigía el número de cuenta donde los cheques, emi-tidos por ésta, habían sido depositados, hojas de depósito relacionadas a esas cuentas, solicitudes de aperturas de cuentas bancarias, tarjetas de firmas e identificación de las personas, e información sobre las transacciones banca-rias relacionadas a esas cuentas personales. Este requeri-miento no fue notificado a los agraviados.
Al determinar si esta notificación era necesaria para cumplir con la cláusula constitucional que protege en contra de registros, incautaciones o allanamientos irrazona-bles, y cumplir con la doctrina esbozada en RDT Const. Corp. v. Contralor I, supra, debemos identificar si la actua-ción gubernamental atenta en contra del derecho a la inti-midad de un individuo.
En primer lugar, debemos llamar la atención a que en el caso de marras, la entidad gubernamental conducía una investigación cuyo objetivo era conocer el paradero de unos *382cheques de su propio peculio, en este caso, el paradero de fondos públicos. La información requerida no se refería a las cuentas de individuos particulares, sino que se refería a las cuentas en donde los cheques emitidos por Hacienda habían sido depositados. Debido a su investigación, Hacienda tenía razones para creer que el destino de estos fon-dos no había sido legítimo. Por el contrario, se desprendía que la emisión de los cheques había sido producto de un esquema fraudulento del cual Hacienda había sido víctima. En vista del derecho que tiene toda persona a co-nocer el paradero de sus cheques cuando éstos no son co-brados por sus debidos destinatarios, Hacienda solicitó in-formación sobre donde se habían depositado sus cheques. El objetivo del requerimiento era conocer la cuenta en donde habían sido depositados los cheques y no indagar sobre las transacciones bancarias hechas por los acusados, cosa que, para ellos, todavía no era viable ya que descono-cían la identidad de éstos.
En segundo lugar, no era factible que al hacer el reque-rimiento a las instituciones financieras, Hacienda notifi-cara a los acusados. En ese momento, los acusados no eran el foco de la investigación; Hacienda ni siquiera tenía co-nocimiento de su identidad. De hecho, no es hasta que Hacienda recibe la información sometida por las instituciones financieras que adviene en conocimiento de la identidad de éstos. El requerimiento se refería al paradero de unos che-ques emitidos por Hacienda. En vista de que la investiga-ción no estaba dirigida en contra de los acusados, la pro-tección constitucional no les ampara, ya que su propósito es proteger el derecho a la intimidad de los individuos; si la investigación no es en contra de personas, no hay derecho a la intimidad que proteger.
La doctrina esbozada por este Tribunal en RDT Const. Corp. v. Contralor I, supra, exige la notificación de todo requerimiento hecho por parte del Gobierno a una persona sobre documentos donde un tercero abrigue una expecta-*383tiva razonable de intimidad. Esta doctrina no es de aplica-ción a esta situación. Los hechos en este caso son clara-mente distinguibles de aquellos que nos inspiraron a la creación de la norma constitucional. En aquella ocasión se trataba de una investigación en contra de una persona en particular y un requerimiento sobre todo tipo de actividad de su cuenta bancaria. En el caso de marras, sin embargo, la investigación giraba en torno al paradero de unos docu-mentos, no en torno a un individuo, quien es el único acree-dor del derecho a la intimidad.
Debido a que la investigación llevada a cabo por Hacienda tenía el objetivo de conocer el paradero de los cheques, era suficiente requerirle a las instituciones financieras el número de las cuentas en las cuales fueron depositados y los documentos de identificación de los dueños de esas cuentas bancarias. Sin embargo, Hacienda no se limitó a esto y requirió también todas aquellas transacciones relacionadas a las cuentas identificadas independientemente de que éstas incluían información de transacciones personales efectuadas con fondos recibidos de diversas fuentes. Una vez Hacienda gira su investigación en torno a las transacciones personales hechas por los dueños de esas cuentas, éstos pasan a ser el foco de la intervención estatal y tienen derecho a la protección constitucional en contra de registros y allanamientos irrazonables si se determina que éstos abrigan una expectativa razonable de intimidad sobre la información requerida por el Estado.
Sabido es que el derecho a la intimidad se ex-tiende a toda aquella información suministrada por los individuos a las instituciones bancarias que revelen los patrones, los estilos de vida o la situación económica de éstos. Esto incluye las transacciones bancarias de las personas. RDT Const. Corp. v. Contralor I, supra. Una vez la investigación de Hacienda cambia su foco de atención a las actuaciones de los aquí acusados al exigir copia de sus tran-*384sacciones bancarias personales, está interfiriendo con el derecho a la intimidad de los acusados. Debido a que la información solicitada vía el requerimiento legal a las ins-tituciones financieras que se refería a las transacciones bancarias de los acusados está amparada por el derecho a la intimidad, está protegida por la cláusula constitucional en contra de registros, allanamientos e incautaciones irrazonables. Esto quiere decir que al requerir esta infor-mación, para garantizar la razonabilidad de la interven-ción del Estado, éste tiene que procurar la intervención de un magistrado ya sea previo a la intervención, mediante el diligenciamiento de una orden judicial o mediante la noti-ficación a los intervenidos. Aunque la simple ausencia de la orden judicial no hace la evidencia obtenida inadmisible per se, sino que levanta la presunción de irrazonabilidad, el Ministerio Público no nos ha dado razones que justifi-quen el que se prescinda del requisito constitucional. Una vez el centro de la investigación deja de ser la búsqueda del paradero de los cheques de Hacienda y pasa a ser las tran-sacciones bancarias de los acusados en las cuentas perso-nales que tenían antes del depósito de los cheques en con-troversia, la cláusula en contra de registros y allanamientos irrazonables de la Constitución les protege. El Estado debió concluir su investigación en torno al depó-sito de los cheques con la información referente a las cuen-tas bancarias en donde éstos fueron depositados con la ob-tención de los números de cuenta y la identificación de sus dueños. Una vez obtuvieran esta información, procedía en-tonces notificar a los acusados sobre el requerimiento en relación con la información de las transacciones bancarias en sus cuentas personales.
Por las razones que anteceden, revocamos el dictamen del Tribunal de Circuito de Apelaciones en cuanto a la su-presión del número de cuenta, tarjeta de firmas y solicitud de apertura de cuenta bancaria, y confirmamos en cuanto a la supresión de la información referente a las transacciones *385bancarias. Devolvemos el caso para que se continúe con los procedimientos de forma compatible con lo aquí resuelto.

Se dictará la Sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita.

 El Departamento de Hacienda estaba en posesión de una cantidad de che-ques cancelados de los cuales de su endoso al dorso surge el nombre de Linda V. Suazo Vázquez y un número de codificación bancaria.


 Este fue el razonamiento del Tribunal de Circuito de Apelaciones en la Opi-nión emitida el 30 de abril de 2002 por el panel compuesto por su presidente, Juez Gierbolini, el Juez Cordero y el Juez Rodríguez Muñiz.